MEMORANDUM**
Gonzales clearly violated 18 U.S.C. § 2251(c)(1)(A) by “publishing]” an “advertisement” within the ordinary meanings of those terms. His IRC file server broadcasted offers to exchange child pornography on a periodic basis to unknown audiences. The program’s own documentation refers to this function as “advertising].” The program is nothing like an oral conversation.
Because the statute “made it reasonably clear at the relevant time that [Gonzales]’s conduct was criminal,” United States v. Lanier, 520 U.S. 259, 267, 117 S.Ct. 1219, 137 L.Ed.2d 432 (1997), it is not unconstitutionally vague as applied to him. See also Grayned v. City of Rockford, 408 U.S. 104, 108, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.